Opinion,
Mr. Chief Justice Paxson :
There appears to have been a writ of error as well as an appeal in the above case. We need not say which was the proper remedy; as both lead to the same result. To state the ease, briefly, it was an attempt on the part of one wrong doer to en-, force contribution from the others who participated in the wrong.> This, under all the authorities, cannot be done. We need not refer to them, as they are cited in the opinion of the learned judge below, which so fully covers the ground that we may well decline any extended discussion of the case. It was contended, however, that because the judgment had been marked to the use of William P. Hillbish, the authorities referred to do not apply. It is true, he was not one ofe the original wrong doers, but the court below has found upon sufficient evidence that he was a mere man of straw, and that the real actor was his father, who was admittedly one of the wrong doers. Nor were the defendants below compelled to set up their own turpitude, in order to entitle them to relief. If such had been the case, the learned judge below might, perhaps, have hesitated to interfere. Nor did it need any astuteness in the court below to discover the fraud. It appeared upon the face of the proceedings. The record was saturated with it, and it came within his judicial knowledge.
The case is affirmed both upon the writ of error, and the appeal, and the latter is dismissed at the costs of the appellant.
Mr. Justice Mitchell dissents.
On November 7, 1889, a motion for a re-argument v'as refused.